Title: George Crowninshield to Thomas Jefferson, 30 June 1817
From: Crowninshield, George,Dodge, Joshua
To: Jefferson, Thomas


          
            Much Respected Sir
            Marseilles 
              30th June 1817
          
          Stephen Cathalan Esqe the United States Consul for this place, having accumulated an ample fortune, and being desirous of retiring from active life, has resigned his Office to Mr Joshua Dodge an established Commission Merchant at this place, and is very highly esteemed and beloved; this Gentleman is in my opinion every way qualified for the Office, and should he obtain the
			 appointment from our government, I am persuaded he would do honor to the United States.—
          At this place are many Commission Merchants, and I am very possitive that no new establishment from the United States could obtain a living, as the Commerce from the United States to this port is not sufficient to support more than those already established: and it requires an acquaintance with the business and the language, which Mr Dodge is perfectly acquainted with, having resided here for some time.—Mr Dodge is related to our family, and, and was educated in the Counting house of the late firm of George Crowninshield & Sons of which I was a Partner, I know him to be correct, capable & very active; And respected Sir, permit me to refer you for further information respecting Mr Dodge to my Brother the Honble Secretary of the Navy of the United States.—Any assistance you may please to offer to obtain Mr Dodge the appointment of Consul for Marceilles will infinitely oblige one, who has the Honor to be with every sentiment of Respect and Esteem,
          Sir,
          
             Your most obedient, Humble and devoted servant
            George Crowninshield
          
        